Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about March 22, 2000, which denied respondent’s motion to dismiss this paternity proceeding on the ground of equitable estoppel, unanimously affirmed, without costs.
The record in this paternity proceeding discloses that petitioner, respondent, petitioner’s husband and the child have for some time shared the belief that respondent is the child’s *378biological father; that maintaining the secret of her paternity has been stressful and frustrating to the teenage child who desires respondent to openly take responsibility for her paternity; and that, throughout the child’s life, respondent has acquiesced in regularly visiting with and providing financial support for her. Under these circumstances, we perceive no reason to suppose that the child, who agreed to the commencement of this proceeding and whose best interests are of paramount importance (Richard B. v Sandra B. B., 209 AD2d 139, 143, appeal dismissed 87 NY2d 861), would suffer irreparable loss of status, destruction of her family image, or other harm to her physical or emotional well-being if this proceeding were permitted to go forward (cf., Matter of Ettore I. v Angela D., 127 AD2d 6, 15). Accordingly, respondent’s motion to equitably estop petitioner from pursuing this proceeding was properly denied. Concur — Tom, J. P., Mazzarelli, Lerner, Rubin and Friedman, JJ.